          Case 1:20-cv-06295-JGK Document 56 Filed 04/13/21 Page 1 of 2
                           Law Office Of Jillian T. Weiss, P.C.
                                          Attorneys at law
                                        442 15th Street, №1R
                                      Brooklyn, New York 11215
                                               ------------
                                           (845) 709-3237
                                         FAX: (845) 684-0160

       Jillian T. Weiss                   Joseph D. Williams                   Henry E. Jones
   jweiss@jtweisslaw.com              jwilliams@jtweisslaw.com             hejones@jtweisslaw.com
   Direct: (845) 709-3237               Direct: (917) 705-4333              Direct: (212) 365-8849
         Admitted in                         Admitted in                         Admitted In
New York and New Jersey Only                New York Only                      New York Only


VIA ECF

April 12, 2021                                   Application granted.
                                                 SO ORDERED
Hon. John G. Koeltl                                                      /s/ John G. Koeltl
United States Courthouse                         April 13, 2021              John G. Koeltl
500 Pearl Street                                 New York, NY                   U.S.D.J.
New York, NY 10007-1312

Re:    Lerario v. Cornell University, Case No. 20-cv-6295 (JGK)

Dear Judge Koeltl:

        This Firm represents Plaintiff Dr. Mackenzie Lerario in the above-referenced matter.
Pursuant to Fed. R. Civ. P. 6(b) and 16, Local Rule 7.1(d) and Judge Koetl’s Individual Rules of
Practice in Civil Cases, Rules I(E) and (F), we respectfully submit this Letter Motion to Extend
Time Nunc Pro Tunc to Respond to Defendant Cornell’s Motion to Dismiss. Defendant Cornell
opposes the requested relief. Defendant NYP takes no position on the issue.

         In filing the response to Defendant Cornell’s motion due on April 9, 2021, Plaintiff’s
counsel uploaded documents to ECF on that day. Sometime after midnight, counsel had occasion
to check the filing, and realized that the wrong document had been uploaded in response to
Defendant Cornell’s motion. Counsel then immediately uploaded the correct document. Although
counsel has provided an explanation for this lateness, the documents were, nonetheless, submitted
after the date on which this Court ordered a response from Plaintiff. Plaintiff’s counsel is aware
that late filing was not in conformity with the Federal Rules, the Local Rules, or this Court’s Order,
and will not routinely be excused. This Court has the authority and discretion to excuse the late
filing, should it choose to do so.

       The Court has power under Rule 16 of the Federal Rules of Civil Procedure, as well
       as its own inherent authority, to manage proceedings before it. In addition, under
       Federal Rule of Civil Procedure 6(b), “a court ‘may, for good cause, extend the
       time . . . on a motion made after the time has expired if the party failed to act
       because of excusable neglect.’” Girotto v. Andrianna Shamaris Inc., No. 19-CV-
       00913 (JPO), 2019 WL 5634199, at *2 (S.D.N.Y. Oct. 31, 2019). “Thus, a court
       may extend a lapsed deadline in purely procedural matters, ‘at least when the delay
       was not long, there is no bad faith, there is no prejudice to the opposing party, and
       movant's excuse has some merit.’” Id. (quoting LoSacco v. City of Middletown, 71
       F.3d 88, 93 (2d Cir. 1995)); see also Bahrami v. Ketabchi, No. 05-CV-03829
          Case 1:20-cv-06295-JGK Document 56
                                          55 Filed 04/13/21
                                                   04/12/21 Page 2 of 2




       (RMB) (KNF), 2010 WL 1948599, at *2 (S.D.N.Y. May 13, 2010) (citing Fed. R.
       Civ. P. 6(b)(1)).

Syntel Sterling Best Shores Mauritius Ltd. v. TriZetto Grp., 2020 WL 1442915, at *3–4
(S.D.N.Y. Jan. 27, 2020), report and recommendation adopted, 2020 WL 1435645 (S.D.N.Y.
Mar. 24, 2020)

        Here, the correct filing was uploaded at 1:46 a.m., one hour and a quarter past the time due.
Plaintiff’s counsel did not act in bad faith; the documents were understood to have been uploaded
and, immediately upon recognizing the omission, a corrective action was taken. Movant’s excuse
– that of technological mishap – has some merit in that documents were initially filed timely,
including the response to Defendant NYP’s motion, but the filing of the response to Defendant
Cornell’s motion was defective. Cornell and Dr. Fink did not suffer prejudice from the uploading
of the proper document at 1:46 a.m. instead of by midnight, though it was not in conformity with
the rules.

       Plaintiff’s counsel respectfully requests that the Court grant Plaintiff’s motion to accept,
nunc pro tunc, the late filing of Plaintiff’s response to Defendant Cornell’s motion to dismiss on
the basis of good cause and excusable neglect. We thank the Court for its consideration of this
request.

       Respectfully submitted,



       Jillian T. Weiss




                                                 2
